DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of India on 12/08/2017. It is noted, however, that applicant has not filed a certified copy of the IN201741044098 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 156 and 400.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
*Note: Reference character 156 is located in Figure 1 but can’t be found in the specification.  Reference character 400 is located in Figure 4 but can’t be found in the specification.
The drawings are objected to for a few various reasons.  In Figure 3, block 302 is difficult to see.  In block 314 of Figure 3, “nased” should be changed to “based”.  In Figure 4, block 402 is difficult to see.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0002], line 5: “with our without” should be changed to “with or without”.  
Paragraph [0055], line 7: “They adaptive filter” should be changed “The adaptive filter”.
Paragraph [0060], line 9: “variation id different” should probably be changed to “variation is different”.
Paragraph [0062], line 3: “at lock 314” should be changed to “at block 314”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
*Note: Due to the similarity of independent claim groups 1-10 and 11-20, many of the same 112(b) rejections are seen in both claim groups.  The line numbers in the 112(b) rejections below refer to the line numbers in claims 1-10.  

Claim 1 (and claim 11) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a processor or sensor for determining or sensing/capturing data indicative of chest pain.  Claim 1 explains how the data is used and what the device does upon receiving the data indicative of chest pain, but does not recite an element for determining or sensing/capturing data indicative of chest pain.  Therefore, the claims are very broad as it is unclear how this data is determined or sensed/captured.

The term "data indicative of chest pain" in claim 1 (and claim 11) is a relative term which renders the claim indefinite.  The term "data indicative of chest pain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “data indicative of chest pain” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

Claim 1 (and claim 11) recites the limitation "the user" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

	The phrase “instructions with varying levels of difficulty” renders claim 1 (and claim 11) indefinite.  It is unclear to the Examiner why these instructions would be 

Claim 1 (and claim 11) recites the limitation "the ischemic change" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

The term “feature” (as in first feature and second feature) renders claim 1 (and claim 11) indefinite.  It is unclear to the Examiner what exactly is meant by “feature” as “feature” can be interpreted very broadly.  For instance, is this a qualitative or quantitative feature?

Claim 1 (and claim 11) in line 17 recites the limitation “activity level” which renders claim 1 (and claim 11) indefinite.  It is unclear to the Examiner what kind of activity level is being referred to.  For instance, the activity level could be a physical, electrical, physiological activity level, etc. and the Examiner is unsure which the claim attempts to cover.

Claim 1 (and claim 11) recites the limitation "a first feature" in line 20, whereas a first feature was already introduced in claim 1 (line 17).  It is unclear whether applicant intended to claim the same or a different first feature.  Consider changing to “the first feature”.

	The phrase “while the user is non-ambulatory” renders claim 3 (and claim 13) indefinite.  It is unclear to the Examiner that there was a distinction between the user 

Claim 4 (and claim 14) recites the limitation "an activity level measurement" in line 2, whereas variation in activity level was already introduced in a claim that claim 4 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different activity level measurement.  Consider changing to “the activity level measurement”.

Claim 5 (and claim 15) recites the limitation "an activity level measurement" in lines 1-2, whereas variation in activity level was already introduced in a claim that claim 5 depends from (claim 1).  It is unclear whether applicant intended to claim the same or a different activity level measurement.  Consider changing to “the activity level measurement”.

Claim 7 (and claim 17) recites the limitation "a predefined interval" in line 3, whereas a predefined interval was already introduced in claim 7 (line 2).  It is unclear whether applicant intended to claim the same or a different predefined interval.  Consider changing to “the predefined interval”.

Claim 8 (and claim 18) recites the limitation "activity level" and “heartrate measurement” several times throughout the claim, whereas activity level and heartrate 

The limitation “w11 < w12” renders claim 8 (and claim 18) indefinite.  It is unclear to the Examiner how the feature can be a quantitative value.  

	The limitation “the first feature is w11” and “the first feature is w12” renders claim 9 (and claim 19) indefinite.  It is unclear how the first feature could be considered to be w11 or w12.  There is nothing to explain this in claim 1, from which claim 9 depends.  The Examiner believes this claim was potentially intended to depend from claim 8.  Please make necessary clarifications or corrections.

The limitation “w22 < w23” renders claim 9 (and claim 19) indefinite.  It is unclear to the Examiner how the feature can be a quantitative value.  The Examiner also notes that w21 and w22 were used in claim 9, whereas w22 and w23 are used in claim 19.  The Examiner is unsure if this was intentionally done by the Applicant.

The limitation “changes based on the classifying” renders claim 10 (and claim 20) indefinite.  It is unclear to the Examiner how the predefined amount of time is dynamically changing based on the classifying.  This limitation is very broad and 
	
*Note: Claims 2, 6, 12 and 16 are rejected due to their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 10-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dulak, et al. (U.S PGPub No. 2014/0276122).  The article “Electrocardiogram Analysis based on the Karhunen-Loeve Transform” by Li, et al. is relied upon as evidence herein. 

Regarding claims 1 and 11, Dulak teaches a (Figures 1 and 3, elements 150, 302, and 320) device and method (abstract, paragraphs [0021] and [0044]) comprising: (Figures 1 and 3, elements 160 and 340) an input/output interface (paragraphs [0041] and [0046]) that: (Figure 4, elements 404 and 408) receives data indicative of chest pain (abstract, paragraphs [0059] and [0061]); (Figure 4, elements 402 and 406 – cardiac signals, e.g. ECG signals) transmits a notification to begin electrocardiogram (ECG) measurements (paragraphs [0058] and [0060] – Ischemia and/or MI may be detected based at least in part on at least one of severity of ST deviation, e.g. evidence of an ECG signal as ST is a segment of an ECG measurement); and (Figures 1 and 3, element 150, 151, 162, and 340) a processor (paragraphs [0021], [0028], and [0046] – The external device 340 may be similar to the external controller device 160 shown in Figure 1) that: generates a set of instructions for the user, wherein the set of instructions includes instructions with varying levels of difficulty (paragraphs [0055]-[0056] – activity-guided therapy, e.g. instructions with varying levels of difficulty); (Figure 4, elements 402, 404, 406, and 408) receives a set of measurements from a wearable device housing an ECG sensor comprising a heartrate measurement and at least one ECG feature (paragraphs [0027] and [0058]-[0061]), wherein the set of measurements are received as the user is following the generated set of instructions (paragraphs [0055]-[0056] – activity guided therapy), and wherein (Figures 1 and 4, elements 150, 402, and 406) the ECG features comprise at least one of: Karhunen-Loeve transform (KLT) components of an ST segment of the ECG measurement or a PQ segment of the ECG measurement, a time interval from R peak to P off-set and P peak, a time interval from The cardiac signal monitoring (CSM) module may detect onset and/or termination of ST segment shift/deviation in an ECG, including severity and duration of the ST deviation, [0056], [0058], and [0060]); (Figure 5, elements 502, 508, and 512) classifies the ischemic change as cardiac or non-cardiac (paragraphs [0072]-[0073] – If the chest pain persists after the text dose of NC therapy is delivered to the patient, then a non-cardiac cause of the chest pain (e.g., acid reflux, anxiety, etc.) is the suspected diagnosis) by: (Figure 4, elements 404 and 408) determining a first feature based on a variation in activity level and a variation in the detected heartrate measurement (paragraphs [0055]-[0056], [0059], and [0061]); (Figure 4, elements 402 and 406) determining a second feature based on a variation in the detected ECG features and a first feature (paragraphs [0058] and [0060]); and (Figure 4, elements 406, 408, and 410 – cardiac event is characterized, e.g. cardiac classification) subjecting the first feature and the second feature to a cardiac pain classifier to determine a cardiac classification (paragraphs [0062]-[0063]); and (Figures 1 and 3, elements 160 and 340) transmitting the cardiac classification via the input/output interface (paragraphs [0041], [0046], and [0063] – transmitted on patient’s or physician’s request).
Dulak does not explicitly teach the limitation “wherein the ECG features comprise at least one of: Karhunen-Loeve transform (KLT) components of an ST segment of the ECG measurement”.  While Dulak does teach that the ECG features do comprise an ST segment, Dulak does not teach the use of a Karhunen-Loeve transform.  However, it is evidenced by Li, et al. (“Electrocardiogram Analysis based on the Karhunen-Loeve Transform”) that the Karhunen-Loeve Transform (KLT) is a highly-regarded statistical 

Regarding claims 2 and 12, Dulak renders obvious the device of claim 1 and the method of claim 11, as stated hereinabove.  Dulak also teaches (Figure 4, elements 406, 408, and 410 – cardiac event is characterized, e.g. cardiac classification) wherein the classifying step comprises subjecting the ECG feature along with the first feature and the second feature to the cardiac pain classifier (paragraphs [0062]-[0063]).

Regarding claims 3 and 13, Dulak renders obvious the device of claim 1 and the method of claim 11, as stated hereinabove.  Dulak also teaches wherein the set of instructions for the user are generated based on a detected initial ischemic change measured using the wearable device while the user is non-ambulatory (paragraphs [0035] – It is determined if the monitored ST segment changes are in a predetermined elevated non-exercise-related threshold, which could indicated the presence of ischemia; [0055]-[0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the action of monitoring ST segment changes in a predetermined elevated non-exercise-related threshold would factor into the instructions of the activity-guided therapy that is taught by Dulak.  Dulak already teaches that if ST segment changes are beyond typical levels, patient alerts may be see paragraph [0050]).  It would have been obvious to one of ordinary skill in the art that a determination of the presence of ischemia during a time of non-exercise (e.g. non-ambulatory) would impact the instructions given to the user during the activity-based training.  A user who is coming into the activity-based training with an indication of ischemia should not receive the same level of instructions compared to a user who came in without such an indication.  It would be reasonable to believe that someone who already showed signs of ischemia before exercise could not handle the same levels of exercise as compared to someone who did not show signs of ischemia before exercise.  Therefore, claims 3 and 13 are unpatentable over Dulak, et al.

Regarding claims 7 and 17, Dulak renders obvious the device of claim 1 and the method of claim 11, as stated hereinabove.  Dulak also teaches the limitation of instant claims 7 and 17, that is wherein the heartrate measurement comprise at least one of: a variability of heartrate within a predefined interval and a moving average of variation in heartrate computed during a predefined interval (paragraph [0032] – Heart conditions may be detected by identifying variations in the ST segment from the baseline cardiac signal that occurs during ST episodes (i.e. cardiac events)).

Regarding claims 10 and 20, Dulak renders obvious the device of claim 1 and the method of claim 11, as stated hereinabove.  Dulak also teaches the limitation of instant claims 10 and 20, that is wherein (Figure 1, elements 142, 144, and 158; Figure 5) classifying the ischemic change occurs continuously during a predefined amount of continuously or repetitiously receive cardiac signals, [0063], and [0079] – The time period for classifying the ischemic change will dynamically change if ischemia has been detected or if a myocardial infarction has been detected that is coupled with the ischemia.).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dulak, et al. (U.S PGPub No. 2014/0276122) in view of Hresko, et al. (U.S PGPub No. 2017/0300653).
Regarding claims 4-5 and 14-15, Dulak renders obvious the device of claim 1 and the method of claim 11, as stated hereinabove.  Dulak does not teach the limitations of instant claims 4 and 14, that is wherein the set of measurements further comprise an activity level measurement comprising at least one of: a mean value of activity level measurements, a moving average of activity level measurements, an active time associated with activity level measurements, a moving average of variation in activity level measurements, a moving average of an active time associated with activity level measurements, a distance, a number of steps, and an elevation.  Dulak also does not teach the limitations of instant claims 5 and 15, that is wherein activity level measurements comprise at least one of: a distance measurement, a step count measurement, and a speed measurement.
Hresko teaches devices and methods for receiving, processing, and displaying information from a medical device, such as a wearable therapeutic device or a patient monitoring device (paragraph [0052]).  The wearable therapeutic device or patient 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Dulak’s device and method for monitoring cardiac and non-cardiac events with Hresko’s method and device for monitoring cardiac and non-cardiac events.  Hresko teaches the monitoring of a patient’s ECG data and physical activity, including monitoring metrics such as the patient’s number of steps and distance traveled.  One of ordinary skill in the art would have found it reasonable to have implemented this feature of monitoring metrics of the patient’s physical activity into Dulak’s device and method since Dulak teaches activity-guided therapy (see paragraph [0055] of Dulak).  One of ordinary skill in the art would want to monitor metrics of the patient’s activity in order to get a more claims 4-5 and 14-15 are unpatentable over Dulak, et al. and Hresko, et al.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dulak, et al. (U.S PGPub No. 2014/0276122) in view of Sullivan, et al. (U.S PGPub No. 2016/0135706).
Regarding claims 6 and 16, Dulak renders obvious the device of claim 1 and the method of claim 11, as stated hereinabove.  Dulak does not teach the limitation of instant claims 6 and 16, that is wherein the cardiac pain classifier is a support vector machine (SVM) classifier.  The article “An Introduction to Support Vector Machines (SVM)” by Stecanella is relied upon for evidence.
Sullivan teaches a system and a method for medical premonitory event estimation including one or more processors (abstract).  The one or more processors perform operations comprising: acquiring a first set of physiological information of a subject, and a second set of physiological information of the subject received during a second period of time (abstract).  Sullivan also teaches calculating first and second risk scores associated with estimating a risk of a potential cardiac arrhythmia event for the subject based on applying the first and second sets of physiological information to one or more machine learning classifier models (abstract).  Sullivan teaches that any classification based machine learning tool can be used, including neural networks and support vector machines (paragraph [0314]).  
see rejection above and Figure 4 of Dulak).  As evidenced by Stecanella in “An Introduction to Support Vector Machines (SVM)”, support vector machine is a supervised machine learning model that uses classification algorithms for two-group classification problems.  One of ordinary skill in the art would have wanted to have used an SVM because it offers higher speed and better performance with a limited number of samples (see Stecanella).  Therefore, claims 6 and 16 are unpatentable over Dulak, et al. and Sullivan, et al.

Allowable Subject Matter
Claims 8-9 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claims 8-9 and 18-19, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Dulak, Hresko, and Sullivan) does not disclose the device or method wherein the first feature is w11 when (a) there is no variation in activity level and no variation in heartrate measurement, (b) there is a decrease in activity level and no variation in heartrate 12 when there is a decrease in activity level and an increase in heartrate measurement, and wherein w11 < w12.  The prior art of record (namely Dulak, Hresko, and Sullivan) also does not disclose the device or method wherein the second feature is w21 when there is a variation in an ECG feature and the first feature is w11, and wherein the second feature is w22 when there is a variation in an ECG feature and the first feature is w12, and wherein w21 < w22.  No other prior art documents could be found that anticipate or render obvious instant claims 8-9 and 18-19.  The Examiner wishes to again note that there are a number of outstanding 35 U.S.C 112(b) rejections that must be overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Al-Zaiti, et al. (U.S PGPub No. 2021/0100469) teaches methods, systems, and devices for identifying increased likelihood of non-ST elevation myocardial infarction (NSTEMI) in a patient based on ECG data.  Marmor (U.S PGPub No. 2017/0100062) teaches methods, apparatus and/or systems for medical diagnosis of cardiac issues including but not limited to quantitatively differentially diagnosing between cardiac related and non-cardiac related chest pain in a mammalian subject.  Tamil, et al. (U.S PGPub No. 2012/0179055) teaches a device and method for heart performance characterization and abnormality detection.  Wiesmann, et al. (U.S PGPub .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792